Title: Thomas Jefferson to Joel Barlow, 24 January 1810
From: Jefferson, Thomas
To: Barlow, Joel


          
            
              Dear Sir
               
                     Monticello 
                     Jan. 24. 10.
            
              Your’s of the 15th is recieved & I am disconsolate on learning my mistake as to your having a dynamometer. my object being to bring a plough to be made here to the same standard of comparison by which Guillaume’s has been proved, t nothing less would be satisfactory than an instrument made by the same standard. I must import one therefore, but how, in the present state of non-intercourse is the difficulty. 
			 I do not
			 know Dr Mason personally, but by character well. he is the most red hot federalist, famous, or rather infamous for the lying & slandering which he vomited from the pulpit, in the political harangues
			 with which he polluted that place. I was honored with much of it. he is a man who can prove every thing if you will take his word for proof. 
			 
			 
			 
			 
		   
		  such evidence of Hamilton’s being a republican he may bring: but mr Adams, Edmund Randolph & myself could repeat an explicit declaration of Hamilton’s against which Dr Mason’s proofs would weigh nothing.
		   I am sorry to learn that your rural
			 occupations impede so much the progress of your much to be desired work. you owe to republicanism, and indeed to the
			 future hopes of man, a faithful record of the march of this government, which may encouraged 
                  encourage the oppressed to go & do so likewise. your talents, your principles, & your means of access to public & private sources of information, with the leisure which is at your command,
			 point you out as the person who is to do this act of justice to those who believe in the improvability of the condition of man, & who have acted on that belief, in opposition
			 to those who
			 consider man as a beast of burthen made to be rode by him who has genius enough to get a bridle into his mouth.
                  
                  
			 
			 the
			 dissensions between two members of the cabinet are to be lamented. but why
			 should these force mr Gallatin to withdraw? they cannot be greater than between  Hamilton & myself, & yet we served together 4. years in that way. we had indeed no personal dissensions. each of us perhaps thought well of the other as men 
                  a man. but as politicians it was impossible for two men to be of more opposite principles. the method of separate consultation, practised sometimes in the cabinet, prevents disagreeable
			 collisions.
		  
            
                  You ask my opinion of Maine. I think him a most excellent man. sober, industrious, intelligent & conscientious. but, in the difficulty of changing a Nursery establishment, I suspect you will find an insurmountable
			 obstacle to his removal. present me respectfully to mrs Barlow, & be assured of my constant & affectionate esteem.
            
              Th:
              Jefferson
          
          
            P.S. the day before yesterday the mercury was at 5½° with us. a very uncommon degree of cold here. it gave us the first ice for the ice house.
          
        